288 F.2d 620
Alfred O. WARDv.UNITED STATES of America.
No. 18448.
United States Court of Appeals Fifth Circuit.
March 27, 1961.
Rehearing Denied April 25, 1961.

Harvie J. Belser, Bonifay, Fla., Mayo C. Johnston, Panama City, Fla., for appellant.
Edward L. Stahley, Asst. U. S. Atty., Wilfred C. Varn, U. S. Atty., Tallahassee, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The appellant seeks a reversal of his conviction of the offense of possession of property used or intended to be used in violation of the Internal Revenue laws, 26 U.S.C.A. § 5686. The appellant was found in a truck with 3000 pounds of sugar, the truck having been driven to the location of a moonshine still, and then driven away from the site when those in the truck discovered they had been observed by persons who they later learned were police officers. The appellant moved to suppress the sugar as evidence and for its return, on the ground that the search of the truck and the seizure of the sugar were invalid. The motion was denied and the correctness of this ruling is the basis for the appeal. It would not be helpful to recite the evidence which was before the district court. That evidence was such as clearly showed that there was probable cause for the belief entertained by the officers that the truck contained sugar to be used in making moonshine whiskey at an illicit still.


2
The judgment of the district court is affirmed.